Exhibit 10.24

PLEDGE AGREEMENT

This PLEDGE AGREEMENT, dated as of May 11, 2006 (together with all amendments,
restatements or other modifications, if any, from time to time hereto, this
“Agreement”) between AEGIS COMMUNICATIONS GROUP, INC., a Delaware corporation
(the “Pledgor”) and THE CIT GROUP/BUSINESS CREDIT, INC., in its capacity as
agent (“Agent”) for the lenders (“Lenders”) party to the Financing Agreement (as
defined below).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Financing Agreement dated as of the date
hereof by and among Pledgor, ADVANCED TELEMARKETING CORPORATION, a Nevada
corporation (“ATC”), IQI, INC., a New York corporation (“IQI”), LEXI
INTERNATIONAL, INC., a California corporation (“Lexi”), and INTERSERV SERVICES
CORPORATION, a Delaware corporation (“InterServ” and together with Pledgor, ATC,
IQI and Lexi, each individually a “Borrower” and collectively, the “Borrowers”),
Agent and the Lenders (including all annexes, exhibits and schedules thereto,
and as from time to time amended, restated, supplemented or otherwise modified
(the “Financing Agreement”) the Lenders have agreed to make loans to, and to
assist in the establishing of Letters of Credit for the benefit of, Borrowers;

WHEREAS, Pledgor is the record and beneficial owner of the shares of stock or
membership interests listed in Part A of Schedule I hereto and the owner of the
promissory notes and instruments listed in Part B of Schedule I hereto;

WHEREAS, Pledgor directly benefits from the credit facilities made available to
Borrowers under the Financing Agreement;

WHEREAS, in order to induce Agent and Lenders to make the loans and assist in
the establishing of Letters of Credit as provided for in the Financing
Agreement, Pledgor has agreed to pledge the Pledged Collateral to Agent in
accordance herewith;

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and to induce Lenders to make loans and to assist in the establishing
of Letters of Credit under the Financing Agreement, it is agreed as follows:

1.    Definitions. Unless otherwise defined herein, terms defined in the
Financing Agreement are used herein as therein defined, and the following shall
have (unless otherwise provided elsewhere in this Agreement) the following
respective meanings (such meanings being equally applicable to both the singular
and plural form of the terms defined):

“Bankruptcy Code” means title 11, United States Code, as amended from time to
time, and any successor statute thereto.

“Pledged Collateral” has the meaning assigned to such term in Section 2 hereof.

“Pledged Entity” means an issuer of Pledged Shares or Pledged Indebtedness.



--------------------------------------------------------------------------------

“Pledged Indebtedness” means the Indebtedness evidenced by promissory notes and
instruments listed on Part B of Schedule I hereto;

“Pledged Shares” means those shares or membership interests listed on Part A of
Schedule I hereto.

“Secured Obligations” has the meaning assigned to such term in Section 3 hereof.

2.    Pledge. Pledgor hereby pledges to Agent, and grants to Agent for itself
and the benefit of Lenders, a first priority security interest in all of the
following (collectively, the “Pledged Collateral”):

(a) the Pledged Shares and the certificates representing the Pledged Shares, and
all dividends, distributions, cash, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Pledged Shares; and

(b) such portion, as determined by Agent as provided in Section 6(d) below, of
any additional shares of stock or membership interests of a Pledged Entity from
time to time acquired by Pledgor in any manner (which shares or membership
interests shall be deemed to be part of the Pledged Shares), and the
certificates representing such additional shares or membership interests, and
all dividends, distributions, cash, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such stock or membership interests; and

(c) the Pledged Indebtedness and the promissory notes or instruments evidencing
the Pledged Indebtedness, and all interest, cash, instruments and other property
and assets from time to time received, receivable or otherwise distributed in
respect of the Pledged Indebtedness; and

(d) all additional Indebtedness arising after the date hereof and owing to
Pledgor and evidenced by promissory notes or other instruments, together with
such promissory notes and instruments, and all interest, cash, instruments and
other property and assets from time to time received, receivable or otherwise
distributed in respect of that Pledged Indebtedness.

3.    Security for Obligations. This Agreement secures, and the Pledged
Collateral is security for, the prompt payment in full when due, whether at
stated maturity, by acceleration or otherwise, and performance of all
Obligations of any kind under or in connection with the Financing Agreement and
the other Loan Documents and all obligations of Pledgor now or hereafter
existing under this Agreement including, without limitation, all fees, costs and
expenses whether in connection with collection actions hereunder or otherwise
(collectively, the “Secured Obligations”).

4.    Delivery of Pledged Collateral. All certificates and all promissory notes
and instruments evidencing the Pledged Collateral shall be delivered to and held
by or on behalf of Agent, for itself and the benefit of Lenders, pursuant
hereto. All Pledged Shares shall be

 

2



--------------------------------------------------------------------------------

accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to Agent and all promissory notes or other
instruments evidencing the Pledged Indebtedness shall be endorsed by Pledgor.

5.    Representations and Warranties. Pledgor represents and warrants to Agent
that:

(a) Pledgor is, and at the time of delivery of the Pledged Shares to Agent will
be, (i) the sole holder of record and the sole beneficial owner of such Pledged
Collateral pledged by Pledgor free and clear of any lien thereon or affecting
the title thereto, except for any lien created by this Agreement and except for
any Permitted Encumbrances and (ii) the sole owner of such Pledged Collateral
free and clear of any lien thereon or affecting title thereto, except for any
lien created by this Agreement and except for any Permitted Encumbrances;

(b) All of the Pledged Shares have been duly authorized, validly issued and are
fully paid and non-assessable; the Pledged Indebtedness has been duly
authorized, authenticated or issued and delivered by, and is the legal, valid
and binding obligations of, the Pledged Entities, and no such Pledged Entity is
in default thereunder;

(c) Pledgor has the right and requisite authority to pledge, assign, transfer,
deliver, deposit and set over the Pledged Collateral pledged by Pledgor to Agent
as provided herein;

(d) None of the Pledged Shares or Pledged Indebtedness has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject, except to the extent any such violation would not have, or would not
reasonably be expected to have, a Material Adverse Effect;

(e) All of the Pledged Shares are presently owned by Pledgor, and are presently
represented by the certificates listed on Part A of Schedule I hereto. As of the
date hereof, there are no existing options, warrants, calls or commitments of
any character whatsoever relating to the Pledged Shares;

(f) No consent, approval, authorization or other order or other action by, and
no notice to or filing with, any governmental authority or any other Person is
required (i) for the pledge by Pledgor of the Pledged Collateral pursuant to
this Agreement or for the execution, delivery or performance of this Agreement
by Pledgor, or (ii) for the exercise by Agent of the voting or other rights
provided for in this Agreement or the remedies in respect of the Pledged
Collateral pursuant to this Agreement, except as may be required in connection
with such disposition by laws affecting the offering and sale of securities
generally;

(g) The pledge, assignment and delivery of the Pledged Collateral pursuant to
this Agreement will create a valid first priority lien on and a first priority
perfected security interest in favor of the Agent for the benefit of Agent and
Lenders in the Pledged Collateral and the proceeds thereof, securing the payment
of the Secured Obligations, subject to no other lien other than Permitted
Encumbrances;

 

3



--------------------------------------------------------------------------------

(h) This Agreement has been duly authorized, executed and delivered by Pledgor
and constitutes a legal, valid and binding obligation of Pledgor enforceable
against Pledgor in accordance with its terms;

(i) The Pledged Shares constitute 100% of the issued and outstanding shares of
stock or membership interests of each Pledged Entity held by Pledgor, which such
issued and outstanding shares of stock or membership interests constitute the
percentage ownership of such Pledged Entity as set forth on Part A of Schedule I
hereto; and

(j) Except as disclosed on Part B of Schedule I, none of the Pledged
Indebtedness is subordinated in right of payment to other Indebtedness (except
for the Secured Obligations) or subject to the terms of an indenture.

The representations and warranties set forth in this Section 5 shall survive the
execution and delivery of this Agreement.

6.    Covenants. Pledgor covenants and agrees that until the Termination Date:

(a) Without the prior written consent of Agent, Pledgor will not sell, assign,
transfer, pledge, or otherwise encumber any of its rights in or to the Pledged
Collateral, or any unpaid dividends, interest or other distributions or payments
with respect to the Pledged Collateral or grant a lien in the Pledged
Collateral, unless otherwise expressly permitted by the Financing Agreement;

(b) Pledgor will, at its expense, promptly execute, acknowledge and deliver all
such instruments and take all such actions as Agent from time to time may
request in order to ensure to Agent and Lenders the benefits of the liens in and
to the Pledged Collateral intended to be created by this Agreement, including
the filing of any necessary UCC financing statements, which may be filed by
Agent with or (to the extent permitted by law) without the signature of Pledgor,
and will cooperate with Agent, at Pledgor’s expense, in obtaining all necessary
approvals and making all necessary filings under federal, state, local or
foreign law in connection with such liens or any sale or transfer of the Pledged
Collateral;

(c) Pledgor has and will defend the title to the Pledged Collateral and the
liens of Agent in the Pledged Collateral against the claim of any Person and
will maintain and preserve such liens; and

(d) Pledgor will, upon obtaining ownership of any additional stock or membership
interests or promissory notes or instruments of a Pledged Entity or stock or
membership interests or promissory notes or instruments otherwise required to be
pledged to Agent pursuant to any of the Loan Documents, which stock, membership
interests, notes or instruments are not already Pledged Collateral, promptly
(and in any event within five (5) Business Days) deliver to Agent a Pledge
Amendment, duly executed by Pledgor, in substantially the form of Schedule II
hereto (a “Pledge Amendment”) in respect of any such additional stock,
membership interests, notes or instruments, pursuant to which Pledgor shall
pledge to Agent all of such additional stock, membership interests, notes and
instruments. Pledgor hereby authorizes Agent to attach

 

4



--------------------------------------------------------------------------------

each Pledge Amendment to this Agreement and agrees that all Pledged Shares and
Pledged Indebtedness listed on any Pledge Amendment delivered to Agent shall for
all purposes hereunder be considered Pledged Collateral.

7.    Pledgor’s Rights. As long as no Event of Default shall have occurred and
be continuing and until written notice shall be given to Pledgor in accordance
with Section 8(a) hereof:

(a) Pledgor shall have the right, from time to time, to vote and give consents
with respect to the Pledged Collateral, or any part thereof for all purposes not
inconsistent with the provisions of this Agreement, the Financing Agreement or
any other Loan Document; provided, however, that no vote shall be cast, and no
consent shall be given or action taken, which would have the effect of impairing
the position or interest of Agent in respect of the Pledged Collateral or which
would authorize, effect or consent to (unless and to the extent expressly
permitted by the Financing Agreement):

(i) the dissolution or liquidation, in whole or in part, of a Pledged Entity;

(ii) the consolidation or merger of a Pledged Entity with any other Person,
other than as permitted by the Financing Agreement;

(iii) the sale, disposition or encumbrance of all or substantially all of the
assets of a Pledged Entity, except for liens in favor of Agent or liens
permitted by the Financing Agreement;

(iv) any change in the authorized number of shares, membership interests, the
stated capital or the authorized share capital of a Pledged Entity or the
issuance of any additional shares of its stock or additional membership
interests; or

(v) the alteration of the voting rights with respect to the stock or membership
interests of a Pledged Entity; and

(b)      (i) Pledgor shall be entitled, from time to time, to collect and
receive for its own use all cash dividends and interest paid in respect of the
Pledged Shares and Pledged Indebtedness to the extent not in violation of the
Financing Agreement other than any and all: (A) dividends and interest paid or
payable other than in cash in respect of any Pledged Collateral, and instruments
and other property received, receivable or otherwise distributed in respect of,
or in exchange for, any Pledged Collateral; (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Shares in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in capital of a Pledged
Entity; and (C) cash paid, payable or otherwise distributed, in respect of
principal of, or in redemption of, or in exchange for, any Pledged Collateral;
provided, however, that until actually paid all rights to such distributions
shall remain subject to the lien created by this Agreement; and

(ii) all dividends and interest (other than such cash dividends and interest as
are permitted to be paid to Pledgor in accordance with clause (i) above) and all
other

 

5



--------------------------------------------------------------------------------

distributions in respect of any of the Pledged Shares or Pledged Indebtedness,
whenever paid or made, shall be delivered to Agent to hold as Pledged Collateral
and shall, if received by Pledgor, be received in trust for the benefit of
Agent, be segregated from the other property or funds of Pledgor, and be
forthwith delivered to Agent as Pledged Collateral in the same form as so
received (with any necessary indorsement).

8.    Defaults and Remedies; Proxy.

(a) Upon the occurrence of an Event of Default and during the continuation of
such Event of Default, and concurrently with written notice to Pledgor, Agent
(personally or through an agent) is hereby authorized and empowered to transfer
and register in its name or in the name of its nominee the whole or any part of
the Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon, to sell in one or more sales
after ten (10) Days’ notice of the time and place of any public sale or of the
time at which a private sale is to take place (which notice Pledgor agrees is
commercially reasonable) the whole or any part of the Pledged Collateral and to
otherwise act with respect to the Pledged Collateral as though Agent was the
outright owner thereof. Any sale shall be made at a public or private sale at
Agent’s place of business, or at any place to be named in the notice of sale,
either for cash or upon credit or for future delivery at such price as Agent may
deem fair, and Agent may be the purchaser of the whole or any part of the
Pledged Collateral so sold and hold the same thereafter in its own right free
from any claim of Pledgor or any right of redemption. Each sale shall be made to
the highest bidder, but Agent reserves the right to reject any and all bids at
such sale which, in its discretion, it shall deem inadequate. Demands of
performance, except as otherwise herein specifically provided for, notices of
sale, advertisements and the presence of property at sale are hereby waived and
any sale hereunder may be conducted by an auctioneer or any officer or agent of
Agent. SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, PLEDGOR HEREBY
IRREVOCABLY CONSTITUTES AND APPOINTS AGENT AS THE PROXY AND ATTORNEY-IN-FACT OF
PLEDGOR WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE THE
PLEDGED SHARES, WITH FULL POWER OF SUBSTITUTION TO DO SO. THE APPOINTMENT OF
AGENT AS PROXY AND ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST AND SHALL BE
IRREVOCABLE UNTIL THE TERMINATION DATE. IN ADDITION TO THE RIGHT TO VOTE THE
PLEDGED SHARES, THE APPOINTMENT OF AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL
INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES
TO WHICH A HOLDER OF THE PLEDGED SHARES WOULD BE ENTITLED (INCLUDING GIVING OR
WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS AND MEMBERS, CALLING SPECIAL
MEETINGS OF SHAREHOLDERS AND MEMBERS AND VOTING AT SUCH MEETINGS). SUCH PROXY
SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY PLEDGED SHARES ON THE RECORD BOOKS OF THE

 

6



--------------------------------------------------------------------------------

ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE PLEDGED SHARES OR ANY
OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF AN EVENT OF DEFAULT.
NOTWITHSTANDING THE FOREGOING, AGENT SHALL NOT HAVE ANY DUTY TO EXERCISE ANY
SUCH RIGHT OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO
SO OR FOR ANY DELAY IN DOING SO.

(b) If, at the original time or times appointed for the sale of the whole or any
part of the Pledged Collateral, the highest bid, if there be but one sale, shall
be inadequate to discharge in full all the Secured Obligations, or if the
Pledged Collateral be offered for sale in lots, if at any of such sales, the
highest bid for the lot offered for sale would indicate to Agent, in its
discretion, that the proceeds of the sales of the whole of the Pledged
Collateral would be unlikely to be sufficient to discharge all the Secured
Obligations, Agent may, on one or more occasions and in its discretion, postpone
any of said sales by public announcement at the time of sale or the time of
previous postponement of sale, and no other notice of such postponement or
postponements of sale need be given, any other notice being hereby waived;
provided, however, that any sale or sales made after such postponement shall be
after ten (10) Days’ notice to Pledgor.

(c) [RESERVED]

(d) [RESERVED]

(e) If, at any time when Agent shall determine to exercise its right to sell the
whole or any part of the Pledged Collateral hereunder, such Pledged Collateral
or the part thereof to be sold shall not, for any reason whatsoever, be
effectively registered under the Securities Act of 1933, as amended (or any
similar statute then in effect) (the “Act”), Agent may, in its discretion
(subject only to applicable requirements of law), sell such Pledged Collateral
or part thereof by private sale in such manner and under such circumstances as
Agent may deem necessary or advisable, but subject to the other requirements of
this Section 8, and shall not be required to effect such registration or to
cause the same to be effected. Without limiting the generality of the foregoing,
in any such event, Agent in its discretion (x) may, in accordance with
applicable securities laws, proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Pledged
Collateral or part thereof could be or shall have been filed under said Act (or
similar statute), (y) may approach and negotiate with a single possible
purchaser to effect such sale, and (z) may restrict such sale to a purchaser who
is an accredited investor under the Act and who will represent and agree that
such purchaser is purchasing for its own account, for investment and not with a
view to the distribution or sale of such Pledged Collateral or any part thereof.
In addition to a private sale as provided above in this Section 8, if any of the
Pledged Collateral shall not be freely distributable to the public without
registration under the Act (or similar statute) at the time of any proposed sale
pursuant to this Section 8, then Agent shall not be required to effect such
registration or cause the same to be effected but, in its discretion (subject
only to applicable requirements of law), may require that any sale hereunder
(including a sale at auction) be conducted subject to restrictions:

 

7



--------------------------------------------------------------------------------

(i) as to the financial sophistication and ability of any Person permitted to
bid or purchase at any such sale;

(ii) as to the content of legends to be placed upon any certificates
representing the Pledged Collateral sold in such sale, including restrictions on
future transfer thereof;

(iii) as to the representations required to be made by each Person bidding or
purchasing at such sale relating to that Person’s access to financial
information about Pledgor and such Person’s intentions as to the holding of the
Pledged Collateral so sold for investment for its own account and not with a
view to the distribution thereof; and

(iv) as to such other matters as Agent may, in its discretion, deem necessary or
appropriate in order that such sale (notwithstanding any failure so to register)
may be effected in compliance with the Bankruptcy Code and other laws affecting
the enforcement of creditors’ rights and the Act and all applicable state
securities laws.

(f) Pledgor recognizes that Agent may be unable to effect a public sale of any
or all the Pledged Collateral and may be compelled to resort to one or more
private sales thereof in accordance with clause (e) above. Pledgor also
acknowledges that any such private sale may result in prices and other terms
less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. Agent shall be under no obligation to delay a
sale of any of the Pledged Collateral for the period of time necessary to permit
the Pledged Entity to register such securities for public sale under the Act, or
under applicable state securities laws, even if Pledgor and the Pledged Entity
would agree to do so.

(g) Pledgor agrees to the maximum extent permitted by applicable law that
following the occurrence and during the continuance of an Event of Default it
will not at any time plead, claim or take the benefit of any appraisal,
valuation, stay, extension, moratorium or redemption law now or hereafter in
force in order to prevent or delay the enforcement of this Agreement, or the
absolute sale of the whole or any part of the Pledged Collateral or the
possession thereof by any purchaser at any sale hereunder, and Pledgor waives
the benefit of all such laws to the extent it lawfully may do so. Pledgor agrees
that it will not interfere with any right, power and remedy of Agent provided
for in this Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by Agent of
any one or more of such rights, powers or remedies. No failure or delay on the
part of Agent to exercise any such right, power or remedy and no notice or
demand which may be given to or made upon Pledgor by Agent with respect to any
such remedies shall operate as a waiver thereof, or limit or impair Agent’s
right to take any action or to exercise any power or remedy hereunder, without
notice or demand, or prejudice its rights as against Pledgor in any respect.

(h) Pledgor further agrees that a breach of any of the covenants contained in
this Section 8 will cause irreparable injury to Agent, that Agent shall have no
adequate

 

8



--------------------------------------------------------------------------------

remedy at law in respect of such breach and, as a consequence, agrees that each
and every covenant contained in this Section 8 shall be specifically enforceable
against Pledgor, and Pledgor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that the Secured Obligations are not then due and payable in accordance
with the agreements and instruments governing and evidencing such obligations.

9.    Waiver. No delay on Agent’s part in exercising any power of sale, lien,
option or other right hereunder, and no notice or demand which may be given to
or made upon Pledgor by Agent with respect to any power of sale, lien, option or
other right hereunder, shall constitute a waiver thereof, or limit or impair
Agent’s right to take any action or to exercise any power of sale, lien, option,
or any other right hereunder, without notice or demand, or prejudice Agent’s
rights as against Pledgor in any respect.

10.    Assignment. Agent may assign, indorse or transfer any instrument
evidencing all or any part of the Secured Obligations as provided in, and in
accordance with, the Financing Agreement, and the holder of such instrument
shall be entitled to the benefits of this Agreement.

11.    [RESERVED]

12.    Lien Absolute. All rights of Agent hereunder, and all obligations of
Pledgor hereunder, shall be absolute and unconditional irrespective of:

(a) any lack of validity or enforceability of the Financing Agreement, any other
Loan Document or any other agreement or instrument governing or evidencing any
Secured Obligations;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Financing Agreement, any other Loan
Document or any other agreement or instrument governing or evidencing any
Secured Obligations;

(c) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Secured Obligations;

(d) the insolvency of any Borrower; or

(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, Pledgor.

13.    Release. Pledgor consents and agrees that Agent may at any time, or from
time to time, in its discretion:

(a) renew, extend or change the time of payment, and/or the manner, place or
terms of payment of all or any part of the Secured Obligations; and

 

9



--------------------------------------------------------------------------------

(b) exchange, release and/or surrender all or any of the Collateral (including
the Pledged Collateral), or any part thereof, by whomsoever deposited, which is
now or may hereafter be held by Agent in connection with all or any of the
Secured Obligations; all in such manner and upon such terms as Agent may deem
proper, and without notice to or further assent from Pledgor, it being hereby
agreed that Pledgor shall be and remain bound upon this Agreement, irrespective
of the value or condition of any of the Collateral, and notwithstanding any such
change, exchange, settlement, compromise, surrender, release, renewal or
extension, and notwithstanding also that the Secured Obligations may, at any
time, exceed the aggregate principal amount thereof set forth in the Financing
Agreement, or any other agreement governing any Secured Obligations. Pledgor
hereby waives notice of acceptance of this Agreement, and also presentment,
demand, protest and notice of dishonor of any and all of the Secured
Obligations, and promptness in commencing suit against any party hereto or
liable hereon, and in giving any notice to or of making any claim or demand
hereunder upon Pledgor. No act or omission of any kind on Agent’s part shall in
any event affect or impair this Agreement.

14.    Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against Pledgor or
any Pledged Entity for liquidation or reorganization, should Pledgor or any
Pledged Entity become insolvent or make an assignment for the benefit of
creditors or should a receiver or trustee be appointed for all or any
significant part of Pledgor’s or a Pledged Entity’s assets, and shall continue
to be effective or be reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Secured Obligations, whether as a “voidable
preference”, “fraudulent conveyance”, or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

15.    Miscellaneous.

(a) Agent may execute any of its duties hereunder by or through agents or
employees and shall be entitled to advice of counsel concerning all matters
pertaining to its duties hereunder.

(b) Pledgor agrees to promptly reimburse Agent for actual out-of-pocket
expenses, including, without limitation, reasonable counsel fees, incurred by
Agent in connection with the administration and enforcement of this Agreement.

(c) Neither Agent, nor any of its respective officers, directors, employees,
agents or counsel shall be liable for any action lawfully taken or omitted to be
taken by it or them hereunder or in connection herewith, except for its or their
own gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.

(d) THIS AGREEMENT SHALL BE BINDING UPON PLEDGOR AND ITS SUCCESSORS AND ASSIGNS
(INCLUDING A DEBTOR-IN-POSSESSION ON BEHALF OF PLEDGOR), AND SHALL INURE TO THE
BENEFIT OF, AND BE

 

10



--------------------------------------------------------------------------------

ENFORCEABLE BY, AGENT AND ITS SUCCESSORS AND ASSIGNS, AND SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE, AND NONE OF THE TERMS
OR PROVISIONS OF THIS AGREEMENT MAY BE WAIVED, ALTERED, MODIFIED OR AMENDED
EXCEPT IN WRITING DULY SIGNED FOR AND ON BEHALF OF AGENT AND PLEDGOR.

16.    Severability. If for any reason any provision or provisions hereof are
determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or effect those portions of this
Agreement which are valid.

17.    Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give or serve upon any
other a communication with respect to this Agreement, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
writing and either shall be delivered in person or sent by registered or
certified mail, return receipt requested, with proper postage prepaid, or by
facsimile transmission and confirmed by delivery of a copy by personal delivery
or United States Mail as otherwise provided herein:

        (a) If to Agent, at:

    The CIT Group/Business Credit, Inc.

    5420 LBJ Freeway, Suite 200

    Dallas, Texas, 75240

    Attention: Regional Credit Manager

    If to Pledgor, at:

    Aegis Communications Group, Inc.

    8001 Bent Branch Drive

    Irving, TX 75063

    With a copy to:

    Hughes & Luce LLP

    1717 Main Street

    Suite 2800

    Dallas, Texas 75201

    Attention: David G. Luther, Jr.

or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration or other communication hereunder shall be deemed
to have been duly served, given or delivered (a) upon the earlier of actual
receipt and three (3) Business Days after deposit in the United States Mail,
registered or certified mail, return receipt requested, with proper postage
prepaid, (b) upon transmission, when

 

11



--------------------------------------------------------------------------------

sent by telecopy or other similar facsimile transmission (with such telecopy or
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States Mail as otherwise provided in this Section 17, (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid, or (d) when delivered, if hand-delivered by messenger. Failure
or delay in delivering copies of any notice, demand, request, consent, approval,
declaration or other communication to the persons designated above to receive
copies shall in no way adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.

18.    Section Titles. The Section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.

19.    Counterparts. This Agreement may be executed in any number of
counterparts, which shall, collectively and separately, constitute one
agreement.

20.    Benefit of Lenders. All security interests granted or contemplated hereby
shall be for the benefit of Agent and Lenders, and all proceeds or payments
realized from the Pledged Collateral in accordance herewith shall be applied to
the Obligations in accordance with the terms of the Financing Agreement.

[signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

AEGIS COMMUNICATIONS GROUP, INC.

By:

 

/s/ Kannan Ramasamy

 

 

Name: Kannan Ramasamy

 

Title: President & CEO



--------------------------------------------------------------------------------

THE CIT GROUP/BUSINESS CREDIT, INC.

By:                                      
                                                           

Name:

Its Duly Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE I

PART A

PLEDGED SHARES

 

Pledged Entity   Class of
Stock or
Membership
Interests   Stock Certificate
Number(s)   Number of
Shares or
Membership
Interests   Percentage of
Outstanding Shares
or Membership
Interests

Lexi International, Inc.

  Common   81   10,000   100%

InterServ Services Corporation

  Common   1   1,000   100%

EBA Direct Inc.

  Class A Common   CA-5   2   65%

EBA Direct Inc.

  Class B Common   CB-4   49   65%

PART B

PLEDGED INDEBTEDNESS

 

Pledged Entity   Initial Principal
Amount   Issue Date   Maturity Date   Interest Rate                            
                                                             



--------------------------------------------------------------------------------

SCHEDULE II

PLEDGE AMENDMENT

This Pledge Amendment, dated                             ,          is delivered
pursuant to Section 6(d) of the Pledge Agreement referred to below. All defined
terms herein shall have the meanings ascribed thereto or incorporated by
reference in the Pledge Agreement. The undersigned hereby certifies that the
representations and warranties in Section 5 of the Pledge Agreement are and
continue to be true and correct, both as to the promissory notes, instruments
and shares pledged prior to this Pledge Amendment and as to the promissory
notes, instruments and shares pledged pursuant to this Pledge Amendment. The
undersigned further agrees that this Pledge Amendment may be attached to that
certain Pledge Agreement, dated May      , 2006 between undersigned, as Pledgor,
and The CIT Group/Business Credit, Inc., as Agent, (the “Pledge Agreement”) and
that the Pledged Shares and Pledged Indebtedness listed on this Pledge Amendment
shall be and become a part of the Pledged Collateral referred to in said Pledge
Agreement and shall secure all Secured Obligations referred to in said Pledge
Agreement. The undersigned acknowledges that any promissory notes, instruments
or shares not included in the Pledged Collateral at the discretion of Agent may
not otherwise be pledged by Pledgor to any other Person or otherwise used as
security for any obligations other than the Secured Obligations.

 

By:                                      
                                                           

Name:                                      
                                     

Title:                                      
                                        

 

Name and

Address of Pledgor

  Pledged Entity   Class of
Stock or
Membership
Interests   Certificate
Number(s)   Number of
Shares or
Membership
Interests                                                                      
                   

 

 

Pledged Entity   Initial Principal
Amount   Issue Date   Maturity Date   Interest
Rate                                                                            
             